Citation Nr: 0516367	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-32 934	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left hamstring 
muscle disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service in the United 
States Army from March 1980 to December 2002.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that, in part, denied the appellant's claims of 
entitlement to service connection for left hamstring muscle 
spasms and for bilateral knee strain.

In May 2005, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.  In 
conjunction with that Board hearing, the appellant submitted 
additional evidence pertaining to his service connection 
claims.  The appellant also waived review of the evidence by 
the agency of original jurisdiction, and therefore referral 
to the RO of evidence received directly by the Board is not 
required.  69 Fed. Reg. 53807 (Sept. 3, 2004) (to be codified 
at 38 C.F.R. § 20.1304(c)).


FINDINGS OF FACT

1.  During active military service, the appellant complained 
of pain in the left hamstring muscle on various occasions.  
Physical examinations, documented in the service medical 
records between May 1998 and December 2002, yielded 
diagnostic assessments of left hamstring strain and hamstring 
myalgia.  

2.  It is as likely as not that the appellant's currently 
diagnosed chronic left hamstring strain is attributable to 
the difficulties he experienced during service.

3.  During active military service, the appellant complained 
of pain in the left knee on various occasions.  Physical 
examinations, documented in the service medical records 
between August 2000 and December 2002, yielded diagnostic 
assessments of left patellar tendonitis.  

4.  It is as likely as not that the appellant's currently 
diagnosed chronic left knee tendonitis is attributable to the 
difficulties he experienced during service.

5.  The appellant was treated on one occasion in service for 
right knee pain and a right knee abrasion was diagnosed; the 
right knee abrasion was acute and transitory.

6.  No current right knee disorder is attributable to the 
appellant's active service.


CONCLUSIONS OF LAW

1.  Service connection for chronic left hamstring strain and 
left knee tendonitis is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2.  The appellant does not have a right knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his May 2005 Board videoconference 
hearing that he had injured his left hamstring muscle three 
times while in service.  He stated that his problems with his 
left knee and hamstring muscle were getting worse.  He also 
stated that he experiences left knee popping and locking and 
that both knees get stiff with sitting, followed by aching 
with standing.  The appellant further testified that his left 
hamstring muscle definitely gets tender with use and that he 
had been diagnosed with left knee tendonitis.  He said that 
his right knee was beginning to act up and that he had not 
been given any diagnosis for his right knee.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
he seeks service connection, must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154.  

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Review of the appellant's service medical records reveals 
that the appellant complained of a right knee abrasion in May 
1981.  On physical examination, he demonstrated full range of 
motion of the right knee; there was no tendon laxity.  The 
diagnosis was abrasion.  In August 1982, the appellant 
complained of problems with his left knee.  He said that he 
had pain with walking.  The clinical assessment was lightly 
strained knee.  Radiographic examination of the appellant's 
knees was accomplished in November 1995; no abnormality was 
noted.  In May 1998, the appellant sought treatment for a 
possible hamstring strain.  On physical examination, there 
was tenderness to palpation of the left upper thigh.  The 
clinical assessment was hamstring strain.  

In August 2000, the appellant complained of pain in his knee 
and leg; he described chronic left posterior thigh pain since 
a muscle pull two years before with re-injury.  On physical 
examination, there was tenderness to palpation.  The clinical 
assessment was recurrent left hamstring pull.  The appellant 
underwent physical therapy for that condition from October 
2000 until May 2001.  In June 2001, the appellant complained 
of chronic left hamstring ruptures.  A history of multiple 
left hamstring injuries was noted, as was the lack of 
improvement with physical therapy.  In May 2001, physical 
examination of the appellant's posterior left thigh revealed 
tenderness to palpation in the muscle belly; there was no 
obvious defect, but palpation did result in a finding of 
something not normal or different.  

In July 2002, the appellant was seen in the chiropractic 
clinic for complaints of left knee pain.  The clinical 
assessment was psoas shortening/hamstring myalgia.  In August 
2002, physical examination revealed that the attachment of 
the quadriceps to the patella was tender.  The appellant 
underwent his retirement examination in August 2002; physical 
examination revealed full range of motion of the left leg 
with no limitation.  Strength was 4/5, however.  Physical 
therapy was recommended for the left lower extremity.  There 
were no findings of any right knee disorder.  In November 
2002, the appellant again sought treatment for his left 
hamstring; he also sought treatment for left knee pain.  
Physical examination revealed left knee tenderness at the 
insertion of the left quadriceps tendon.  The clinical 
assessment was patellar tendonitis.  The next month, the 
appellant still complained of left knee pain.  Patellar 
tendonitis was again diagnosed.  The appellant was also 
diagnosed with hamstring tightness in December 2002.

Post-service, the appellant underwent a VA medical 
examination by a nurse practitioner in December 2002; the 
examiner reviewed the appellant's service medical records.  
The appellant complained of a pulling sensation in his left 
hamstring.  He also complained of pain in his knees; he 
denied swelling, instability, locking and heat over the 
knees.  On physical examination, the appellant demonstrated 
zero to 140 degrees of motion in each knee; this was 
accomplished without complaints of discomfort.  There was no 
medial or lateral laxity.  The Drawer signs were negative.  
There was no tenderness on palpation of the joint line of 
either knee.  Patellar compression was negative bilaterally.  
The appellant complained of discomfort with palpation of the 
superior pole of the left patella.  Radiographic examination 
revealed no acute fracture or dislocation of either knee.  No 
significant degenerative changes were seen.  The examiner 
rendered findings of normal examination of the left hamstring 
muscle and the knees.

The appellant underwent a VA muscles examination in May 2003; 
the examiner reviewed the claims file.  A history of chronic 
problems with the left hamstring and the left knee was noted.  
The appellant reported increased pain in the left knee and 
hamstring with activity such as walking.  On physical 
examination, there was no wasting of the left thigh.  There 
was pain on palpation of the mid-thigh area.  Muscle strength 
was normal.  The left knee did not demonstrate any swelling, 
redness or acute tenderness.  However, there was pain on all 
movement of the left knee.  There was crepitation on flexion.  
Flexion of the left knee was 120 out of 140.  Extension was 
to zero degrees.  There was no varus or valgus instability.  
The examiner thought that the appellant might have an 
internal derangement of the left knee.  MRI testing of the 
left knee revealed a small joint effusion.  The menisci were 
intact.  The cruciate ligaments were intact and the 
collateral ligaments were unremarkable.  The patella tendon 
was intact.  The visualized bony structures were 
unremarkable.  The examiner concluded that it was less likely 
than not that the appellant had any service-connected 
problems in the left knee or hamstring muscle.

The evidence of record also indicates that the appellant was 
treated as a retiree at the medical center at Scott Air Force 
Base.  A March 2003 letter from the appellant's treating 
chiropractor indicated that the appellant had been treated in 
service for hamstring myofascial pain secondary to his 
repeated hamstring injuries.  The appellant's hamstring 
symptoms were noted to have increased at the end of his Army 
career and after service.  A February 2004 written statement 
from one of the appellant's treating physicians stated that 
the appellant had demonstrated a mild left antalgic gait, as 
well as mild crepitus in the left knee and tenderness to 
palpation of the quadriceps tendon at the patella.  There was 
mild tenderness to palpation of the central hamstring muscle 
belly.  The doctor concluded that the appellant did suffer 
repeated hamstring injuries in service and that he currently 
had a chronic left hamstring tear/strain.  An April 2005 
written statement from the appellant's treating family 
practice specialist stated that the doctor had reviewed the 
appellant's treatment records dating back to November 1999, 
and that these records demonstrated that the appellant had 
been treated on numerous occasions for his thigh and for his 
knee tendonitis.  This physician further stated that these 
conditions were chronic long-term issues dating back to the 
appellant's Army service.  A May 2005 written statement from 
an orthopedic surgeon states that the appellant has 
documented chronic left knee quadriceps tendonitis and left 
hamstring strain, and that each stemmed from in-service 
injury.  The orthopedist stated that these conditions had not 
changed or improved and that they were chronic.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in or aggravated by active military service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury and any current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In this regard, it is the policy of the VA to administer the 
law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.

The service medical records show that the appellant was 
treated for left hamstring and left knee complaints on 
multiple occasions during his Army service.  The medical 
evidence of record indicates that the appellant currently 
suffers from a chronic left hamstring strain and a chronic 
left knee tendonitis.  The most recent medical evidence of 
record also indicates that these two left lower extremity 
chronic conditions are related to the appellant's Army 
service.  Therefore, resolving reasonable doubt in favor of 
the appellant, the Board finds that it is as likely as not 
that the appellant's chronic left lower extremity disorders, 
currently diagnosed as chronic left hamstring strain and 
chronic left knee tendonitis, are traceable to the left leg 
conditions treated in service.  With application of the 
benefit of the doubt, service connection is therefore granted 
for a chronic left hamstring muscle strain and a chronic left 
knee tendonitis.

Turning to the appellant's claim for service connection for a 
right knee disorder, the appellant has claimed that he has a 
current right knee disorder that is related to his Army 
service.  The Board initially notes that the appellant has 
presented his own statements regarding the development of his 
alleged current right knee disorder being etiologically 
related to his service.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of such a right knee disorder, or any relationship 
to his military service.  Consequently, his written 
statements and testimony are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of a medical nexus between any current 
right knee disorder and his military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The same is true of the appellant's 
representative.

Based on the totality of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's right knee service connection claim.  The 
competent medical evidence of record does not establish a 
current diagnosis of any right knee pathology.  The service 
medical records do not contain any diagnosis of any right 
knee disorder; the appellant sought treatment on only one 
occasion, in May 1981, for a right knee abrasion.  There is 
no competent medical evidence of record to establish that any 
chronic right knee condition has resulted from that one-time 
injury.  Additionally, there is no competent clinical 
diagnosis of any claimed right knee pathology after service; 
none of the appellant's health care providers at Scott Air 
Force base has even mentioned the existence of any right knee 
condition.  The appellant himself testified that he had not 
been given any diagnosis for his current complaints of right 
knee pain.  Thus, the preponderance of the medical evidence 
of record indicates that the appellant does not have any 
currently diagnosed right knee disability.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In the absence of proof of a current disease or injury, there 
can be no award of service connection.  38 U.S.C.A. §§ 1110, 
1131.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the right knee claim 
and that service connection for this disorder must be denied.  
Since the preponderance of the evidence is against the right 
knee claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claims in 
the September 2003 Statement of the Case (SOC) and in the 
March 2004 Supplemental Statement of the Case (SSOC).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement.  In addition, the September 
2003 SOC provided the appellant with the text of 38 C.F.R. 
§ 3.159.  The RO also informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain in 
letters sent to the appellant in July 2003, and February 
2005.  In these letters, the appellant was notified of the 
information necessary to substantiate his claims, what 
evidence was still needed from him and what VA's duty was in 
obtaining evidence for his claims.  He was also told that he 
needed to ensure that all pertinent evidence was submitted.  
(Although all notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA).  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded a Board 
hearing.  The RO informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain in 
letters sent to him in July 2003 and February 2005.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him.  
However, in May 2005, the appellant submitted competent 
medical opinions in connection with his Board hearing (along 
with a waiver of RO consideration of that evidence).  
Therefore, there is no duty to assist that was unmet.


ORDER

Entitlement to service connection for chronic left hamstring 
muscle strain is granted.

Entitlement to service connection for chronic left knee 
tendonitis is granted.

Entitlement to service connection for a right knee disorder 
is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


